                 Case 6:14-bk-02843-KSJ           Doc 88      Filed 04/24/19        Page 1 of 1



                               UNITED STATES BANKRUPTCY COURT
                                      Middle District of Florida
                                         Orlando Division



IN RE:                                                             Case No:         6:14-bk-02843-ABB

POURIA BIDHENDI


                                               Debtor /            Chapter 13



            Withdrawal of Motion to Dismiss for Failure to Maintain Timely Plan Payments

    Laurie K. Weatherford, Chapter 13 Trustee, hereby withdraws the Motion to Dismiss for Failure to
Maintain Timely Plan Payments filed April 22, 2019 (Document No. 87).


     I HEREBY CERTIFY, that a true and correct copy of the foregoing was served upon the parties listed
below by first-class U.S. Mail, postage prepaid or by Electronic Notification through the Court’s ECF System
at the e-mail address registered with the Court, on this 24th day of April, 2019.


Debtor - Pouria Bidhendi, 1012 Marabon Avenue, Orlando, FL 32806
Debtor's Attorney - Scott W Spradley, Law Office Of Scott W Spradley, Po Box 1109 S 5TH ST, Flagler
Beach, FL 32136



                                                                        /S/ LAURIE K. WEATHERFORD
                                                                        Chapter 13 Trustee
                                                                        Stuart Ferderer
                                                                        FL Bar No. 0746967
                                                                        Ana DeVilliers
                                                                        FL Bar No. 0123201
                                                                        Attorney for Trustee
                                                                        PO Box 3450
                                                                        Winter Park, FL 32790
                                                                        Telephone: 407-648-8841
                                                                        Facsimile: 407-648-2665
                                                                        E-mail: info@c13orl.com
